FILED
                                                                          United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                              Tenth Circuit

                             FOR THE TENTH CIRCUIT                               August 3, 2017
                         _________________________________
                                                                              Elisabeth A. Shumaker
                                                                                  Clerk of Court
DANNY R. CAMPBELL,

      Petitioner - Appellant,

v.                                        Nos. 17-6090, 17-6091, 17-6092,
                                                 17-6093 & 17-6094
CARL BEAR,                                  (D.C. Nos. 5:17-CV-00211-R,
                                        5:17-CV-00217-R, 5:17-CV-00216-R,
    Respondent - Appellee.             5:17-CV-00219-R & 5:17-CV-00218-R)
                                                    (W.D. Okla.)
                    _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before BRISCOE, LUCERO, and PHILLIPS, Circuit Judges.
                   _________________________________

       Danny R. Campbell, an Oklahoma state prisoner appearing pro se, seeks a

certificate of appealability (COA) to appeal the district court’s orders dismissing his

habeas petitions as unauthorized second or successive 28 U.S.C. § 2254 petitions. We

deny a COA and dismiss this matter.

                                       Background

       Campbell was convicted in 1979 in Oklahoma state court of first-degree murder

and sentenced to life imprisonment. His conviction and sentence were affirmed on direct

appeal. Since that time, Campbell has filed numerous § 2254 petitions in district court

       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
without success. Most recently, Campbell filed the five petitions that were dismissed by

the court for lack of jurisdiction because they were second or successive and filed without

authorization.1

       A magistrate judge issued reports and recommendations to dismiss the petitions.

Campbell filed a timely objection.2 Following de novo review, the district court adopted

the magistrate judge’s reports and recommendations. Although the magistrate judge

noted that Campbell’s filings were, for the most part, unintelligible he was able to

determine that the petitions were second or successive. The district court noted the same

deficiencies in Campbell’s objection, which rendered it nearly impossible to construe.

Nonetheless, the court agreed with the magistrate judge and his reports and

recommendations that the petitions were unauthorized second or successive § 2254

petitions over which the court lacked jurisdiction. Campbell now seeks a COA to appeal

from the court’s orders.3

                                          Analysis

       “A district court does not have jurisdiction to address the merits of a second or

successive . . . § 2254 claim until this court has granted the required authorization.”

In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008) (per curiam); see also 28 U.S.C.


       1
         Campbell filed five habeas petitions. The district court entered identical order in
the five cases.
       2
         Campbell filed a single objection to the reports and recommendations issued in
each of the five cases.
       3
          Campbell has filed a single application for a certificate of appealability for
all five cases.
                                               2
§ 2244(b)(3)(A) (“Before a second or successive [§ 2254] application . . . is filed in the

district court, the applicant shall move in the appropriate court appeals for an order

authorizing the district court to consider the application.”).

       To appeal, Campbell must obtain a COA. See 28 U.S.C. § 2253(c)(1)(A). Where,

as here, a district court has dismissed the filings on procedural grounds—Campbell’s

failure to obtain authorization from this court to file a second or successive habeas

petition—to obtain a COA he must show both “that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right

and that jurists of reason would find it debatable whether the district court was correct in

its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       Because Campbell appears pro se, we liberally construe his application liberally.

Clark v. Oklahoma, 468 F.3d 711, 713, n.1 (10th Cir. 2006). After a careful review of

Campbell’s application for a certificate of appealability, we conclude that jurists of

reason would not find it debatable that the court’s procedural ruling was correct.

       Campbell’s motion for leave to proceed on appeal without prepayment of costs or

fees is granted. But only prepayment of fees is waived, not the fees themselves.

See 28 U.S.C. § 1915(a)(1), (b). A COA is denied and this matter is dismissed.


                                               Entered for the Court



                                               ELISABETH A. SHUMAKER, Clerk




                                              3